Citation Nr: 0327020	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  01-09 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for 
hepatitis C and assigned a 10 percent evaluation.


FINDING OF FACT

Throughout the period under consideration, the veteran's 
hepatitis C has been manifested by no more than minimal liver 
damage with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency than symptoms 
associated with greater liver damage, but necessitating 
dietary restriction or other therapeutic measures.


CONCLUSION OF LAW

The criteria for a rating of 30 percent, but no higher, for 
hepatitis C have been met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.112, 4.114, Diagnostic Code 7345 (Prior to July 
2, 2001); and 38 C.F.R. §§ 4.112, 4.114, 7354 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

A VA laboratory report dated January 2001 indicates that the 
veteran underwent a liver biopsy.  The results showed chronic 
inflammation.  There was lymphocytic infiltration in the 
portal tracts with interface hepatitis.  Mallory bodies were 
also seen.  Glycogenosis nuclei were noted and mild fatty 
changes were found.  

At his May 2001 VA examination, the veteran reported that he 
has been followed at the hepatitis C clinic at the Cincinnati 
VAMC and he had currently completed a premedication 
evaluation and he planned to receive interferon treatment, 
although he had not received it yet.  The veteran reported no 
hematemesis or melena.  He reported occasional episodes of 
vomiting in the morning of uncertain etiology.  He reported 
no episodes of abdominal colic or other abdominal pain.  The 
veteran reported normal bowel movements and normal urination.  
He did report a history of fatigue at the end of every day 
and he essentially took a nap at the end of every day.  He 
reported a general feeling of no energy and reported no 
muscular weakness.  The veteran did indicate that he was 
being followed for posttraumatic stress disorder at the 
Cincinnati VAMC psychiatric clinic.  He indicated that he was 
currently on Nefazondone as a medication for modulating his 
sleep prior to starting interferon treatment.

The examination showed the veteran to be overweight, although 
he reported that he lost 20 pounds in the last year.  
Examination of the abdomen showed it to be obese with no 
evidence of ascites.  There was no focal pain or tenderness 
on palpation; however, the right side of his abdomen was 
mildly tender to deep palpation.  The examiner noted that due 
to the veteran's large abdomen, it was difficult to palpate 
the liver edge and the liver size could not be estimated at 
that time.  There was no superficial abdominal veins.  There 
was no evidence of muscle wasting and muscle strength was 5/5 
throughout.  There was no other evidence of liver disease 
such as palmar erythema or spider angiomata.  The examiner 
diagnosed chronic hepatitis C infection with diagnostic tests 
including liver biopsy.  

VA outpatient treatment records dated August 1998 to June 
2002 indicate that the veteran was diagnosed with hepatitis C 
and diabetes mellitus.  It was noted that the veteran was 
obese and was informed of lifestyle modifications such as low 
cholesterol diet, increased exercise, and weight loss, to 
prevent further complications from diabetes.  The veteran was 
also referred in December 1999 for complaints of depression 
that he identified as isolation, fatigue, overeating, and 
hypersensitivity to other's comments.  In November 2001, the 
veteran was seen for complaints of slight gastric pain and 
gas.  

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

With regard to the development that has been undertaken in 
this case, the record includes a VA laboratory report dated 
January 2001, VA examination dated May 2001, and VA 
outpatient treatment records dated August 1998 to June 2002.

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefit at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought. 

In an October 2001 statement of the case, the veteran was 
informed of the VCAA.  In accordance with the requirements of 
the VCAA, he was informed of what evidence and information VA 
would be obtaining.  It explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  In addition, the 
veteran was informed of the enactment of the new regulations 
(effective July 2, 2001) concerning liver disabilities.

Thus, through items of correspondence the RO has informed the 
appellant of the information and evidence necessary to 
substantiate his claim.  Therefore, further development is 
not needed to meet the requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated, in part, VA's regulation implementing VCAA.  In 
particular, the Court invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court reached a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.

In the case now before the Board, the misleading provision of 
38 C.F.R. § 3.159 was given to the veteran in the SOC of  
October 2001.  However, the development of the claim was 
continued throughout the following year, and the appellant 
was notified of the ongoing development.  Thus, the appellant 
in fact knew that the claim remained open beyond the 30-day 
period specified in 38 C.F.R. § 3.159, and  the appellant had 
an opportunity to submit additional information and evidence 
in the year following October 2001.  Therefore, the appellant 
was not disadavantaged despite the erroneous time deadline 
reported to him in October 2001.

During the course of this appeal, effective on July 2, 2001, 
the law applicable to the evaluation of liver disease, 
including hepatitis C, was changed.  Since this change in law 
occurred while appeal was pending, the Board must apply the 
version of the law that is more favorable to the claim.  
Karnas v. Derwinski, 1 Vet. App. 308, 312- 13 (1991).  The 
old law must; however, be applied prior to the effective date 
of the new law.  See Green v. Brown, 10 Vet. App. 111, 116-
119 (1997) and 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

For a claim where the veteran has disagreed with the original 
rating assigned for a service- connected disability, it is 
necessary to determine whether he has at any time since his 
original claim met the requirements for a higher disability 
rating. Fenderson v. West, 12 Vet. App. 119 (1999).

Specifically, 38 C.F.R. § 4.114 was amended and Diagnostic 
Codes 7311, 7312, 7343, 7344, and 7345 were revised.  
Diagnostic Code 7313 was removed and Diagnostic Codes 7351 
and 7354 were added. Prior to the July 2, 2001, regulatory 
change, Diagnostic Code 7345 (under which the veteran is 
currently rated), was the appropriate rating Code for 
infectious hepatitis.  Following the regulation change, 
Diagnostic Code 7345 was amended and is currently used to 
rate chronic liver disease without cirrhosis, to specifically 
exclude hepatitis C.  Diagnostic Code 7354 now contains 
criteria for evaluating hepatitis C.

Under the former criteria, a 10 percent evaluation under code 
7345 required that the disease be productive of demonstrable 
liver damage with mild gastrointestinal disturbance.  A 30 
percent was warranted for minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree and frequency than required for a 60 percent 
evaluation, but necessitating dietary restriction or other 
therapeutic measures.  A 60 percent evaluation required 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
Finally, a 100 percent rating under this code was warranted 
when the disease was productive of marked liver damage 
manifested by liver function tests and marked 
gastrointestinal symptoms, or with episodes of several weeks 
duration, aggregating three or more a year, and accompanied 
by disabling symptoms requiring rest therapy.

The revised regulations add a new diagnostic code, 7354, 
which specifically governs the evaluation of hepatitis C (as 
well as non-A, non-B hepatitis).  Pursuant to this 
regulation, a10 percent rating requires that the disease be 
productive of intermittent fatigue, malaise, and anorexia, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week but less than two weeks during the past twelve-month 
period.  Further, a 20 percent rating is warranted if the 
hepatitis C is productive of daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past twelve-month 
period.  A 40 percent evaluation is in order in cases of 
daily fatigue, malaise, and anorexia, accompanied by minor 
weight loss and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least four weeks, but less than six 
weeks, during the past twelve-month period. Further, a 60 
percent rating requires daily fatigue, malaise and anorexia 
with substantial weight loss (or other indication of 
malnutrition) and hepatomegaly; or incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks, during the past twelve-
month period, but not occurring constantly. Finally, a 100 
percent rating requires near constant debilitating symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain.

In addition, a note following the rating criteria provides 
that, for purposes of evaluating conditions under diagnostic 
code 7354, an "incapacitating episode" means a period of 
acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.

38 C.F.R. § 4.112 was amended in May 2001, effective July 2, 
2001, and now provides that for purposes of evaluating 
conditions in 38 C.F.R. § 4.114, the term "substantial weight 
loss" means a loss of greater than 20 percent of the 
individual's baseline weight, sustained for three months or 
longer; and the term "minor weight loss" means a weight loss 
of 10 to 20 percent of the individual's baseline weight, 
sustained for three months or longer.  The term "inability to 
gain weight" means that there has been substantial weight 
loss with inability to regain it despite appropriate therapy.  
"Baseline weight" means the average weight for the two-year-
period preceding the onset of the disease.

Analysis

The medical evidence of record shows that the criteria for a 
30 percent evaluation are met under the former criteria at 
Diagnostic Code 7345 throughout the period under 
consideration.  A VA laboratory report dated January 2001 
indicated that the veteran underwent a liver biopsy.  The 
results showed chronic inflammation and there were 
lymphocytic infiltration in the portal tracts with interface 
hepatitis.  Mallory bodies were also seen.  Glycogenosis 
nuclei were noted and mild fatty changes were found.  It was 
noted that the veteran was to receive interferon treatment.  
In a May 2001 VA examination, the veteran reported fatigue 
and occasional episodes of vomiting in the morning.  The 
examination showed the veteran to be overweight and the right 
side of his abdomen was mildly tender to deep palpation.  VA 
outpatient treatment records dated November 2001 indicate 
that the veteran was seen for complaints of slight gastric 
pain and gas.  

Upon review of the evidence, it is found that the veteran's 
symptomatology more closely approximates a 30 percent 
evaluation based on the severity of the overall disability 
which would meet the former criteria under Diagnostic Code 
7345.  Thus, the benefit of the doubt is resolved in his 
favor.  38 C.F.R. § 4.3.  The veteran has documented 
instances of abdominal pain, fatigue, and gastrointestinal 
disturbance reported in the treatment records.  The veteran 
is also shown to have anxiety and depression and has been on 
a restricted diet due to his diabetes and history of liver 
disease.  Therefore, a 30 percent evaluation under Diagnostic 
Code 7345 is warranted.

The evidence, however, does not show that the liver disorder 
meets the criteria for a higher evaluation under either the 
old or new criteria.  There is no evidence of moderate liver 
damage and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression.  His liver is 
not shown to have sustained moderate damage, and his 
gastrointestinal disturbance, while recurrent, is not shown 
to be disabling or productive of mental depression or fatigue 
warranting a 60 percent evaluation.  As for the new criteria, 
there is no evidence of daily fatigue, malaise, and anorexia, 
with minor weight loss and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least four weeks, but 
less than six weeks, during the past 12 month period which 
would warrant a 40 percent evaluation.


ORDER

Entitlement to an initial evaluation of 30 percent for the 
veteran's service connected hepatitis C is granted.



____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

